t c memo united_states tax_court mila alemasov and victor popov petitioners v commissioner of internal revenue respondent docket no filed date william e taggart jr for petitioners margaret burow for respondent memorandum opinion couvillion special_trial_judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for a dollar_figure addition_to_tax under sec_6651 for failure_to_file timely and a dollar_figure accuracy-related_penalty under sec_6662 after concessions there are two issues for decision whether petitioners are entitled to deductions under sec_162 for expenses relating to a real_estate activity and whether petitioners are liable for an addition_to_tax under sec_6651 for failure_to_file their return timely background at the time the petition was filed mila alemasov petitioner and victor popov were married and resided in san francisco california petitioner was born in russia immigrated to the united_states when she was a child and has resided in san francisco since she has a bachelor’s degree in international business from san francisco state university and a master’ sec_1unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure 2in the notice_of_deficiency respondent determined that petitioners had rental income of dollar_figure not reported on schedule e supplemental income and loss at trial respondent conceded dollar_figure of this adjustment respondent conceded the remaining dollar_figure of the adjustment in his brief to the court these concessions prompted respondent to further concede that petitioners were not liable for the sec_6662 accuracy-related_penalty since that adjustment was based on the conceded unreported rental income 3the parties did not submit an agreed stipulation of facts at trial as required by rule a yet of the exhibits accepted into evidence during the trial were filed as joint exhibits counsel for the parties are experienced attorneys before this court and such practices are not in accord with the spirit of this court’s rules_of_practice and procedure degree in business and finance from the university of san francisco petitioner held a number of jobs before the year she began working for bank of america in the fields of finance and securities investment she worked for bank of america until she was released sometime in in connection with her release petitioner received settlement fees of dollar_figure from bank of america during in addition petitioner received unemployment_compensation of dollar_figure that year with the money received from these sources petitioner began an activity as a real_estate finder and consultant an activity that allowed her to attend to her two minor children petitioner testified that she traveled to hawaii korea china and las vegas during on behalf of her clients to search for prospective real_estate investment opportunities however petitioner’s lack of a salesperson’ sec_4the nature and terms of these fees were not made part of the record however petitioners included the dollar_figure as income on their income_tax return for 5petitioner decided to begin an activity as a real_estate finder and consultant sometime in date petitioner claimed that as a real_estate finder she searched for real_estate investments on behalf of clients interested in purchasing property she would assuming that properties she recommended were purchased receive a fee for her services at trial petitioner conceded that she did not enter into any written agreements in with her clients although she testified that she had numerous e-mail exchanges with clients during the year at issue she did not offer into evidence any of these e-mail communications petitioner claimed she had oral agreements regarding fee arrangements with her clients license inhibited her ability to enter into real_estate transactions during petitioner did not earn any income for her services as a real_estate consultant and finder in an effort to expand her business petitioner obtained a salesperson’s license during to enhance her ability to act on her clients’ behalf petitioners were granted an extension of time to date to file their federal_income_tax return for however their joint_return for that year was filed on date petitioners contend that their return preparer submitted a form_2688 application_for additional extension of time to file u s individual_income_tax_return requesting an extension of time to date for the filing of their income_tax return respondent has no record that such a request was made according to respondent’s form_4340 certificate of assessments payments and other specified matters for a late filing penalty was imposed on date however respondent’s records the form_4340 reflect that the penalty was abated on date on petitioners’ joint income_tax return they reported adjusted_gross_income of dollar_figure and total_tax due of dollar_figure petitioners included with their joint income_tax return a dollar_figure payment the return reported as income the dollar_figure settlement fee that had been paid to petitioner by bank of america and included a schedule c profit or loss from business relating to an activity with the principal business_purpose described as real_estate investments the return reflected a loss of dollar_figure from the schedule c activity petitioners’ federal_income_tax return was selected for examination they were issued information document requests by the irs and were requested to substantiate the deductions claimed on schedule c of their return when petitioners did not provide the requested documents timely respondent issued a day letter proposing to disallow all of the claimed schedule c expenses petitioners protested the proposed deficiency and engaged the services of an enrolled_agent however the agent was unable to resolve the matter with respondent’s appeals_office respondent then issued to petitioners a notice_of_deficiency determining a deficiency of dollar_figure in their federal_income_tax for in the notice_of_deficiency respondent disallowed all of petitioners’ claimed schedule c deductions for for the reason that since you did not establish that the business_expense shown on your tax_return was paid_or_incurred during 6the unpaid portion of the dollar_figure is not at issue in this case and there are indications in the record that petitioners made subsequent payments on the liability the taxable_year and that the expense was ordinary and necessary to your business we have disallowed the amount shown we are not allowing the amount on your return because we did not get an answer to our request for information to support your entries you cannot claim deductions credits exemptions or other tax benefits unless you can show that you meet all of the requirements to be eligible for them petitioners filed a timely petition in this court discussion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving that the determinations are in error rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer has the burden of proving entitlement to any claimed deduction rule a 292_us_435 welch v helvering supra this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir at the commencement of trial petitioners filed a motion to shift the burden_of_proof to respondent under sec_7491 contending that they had provided credible_evidence to support their schedule c deductions for the year at issue as required by sec_7491 respondent objected to petitioners’ motion sec_7491 places the burden_of_proof on the commissioner as to any issue upon which the taxpayer introduces credible_evidence and which is relevant to the taxpayer’s tax_liability however for the burden_of_proof to be placed on the commissioner the taxpayer must comply with the substantiation and record-keeping requirements of the internal_revenue_code moreover sec_7491 requires that the taxpayer cooperate with reasonable requests for witnesses information documents meetings and interviews sec_7491 the notice_of_deficiency upon which this case is based states with respect to the expenses claimed we are not allowing the amount on your return because we did not get an answer to our request for information to support your entries petitioners failed to cooperate with reasonable requests by respondent for documents as required by sec_7491 on the record the court has denied petitioners’ motion the first issue is whether petitioners are entitled to deductions under sec_162 for expenses which they claim petitioner incurred in a real_estate trade_or_business activity for profit sec_162 allows a deduction for all ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business sec_212 allows a deduction for all ordinary and necessary expenses paid_or_incurred for the production_of_income generally a taxpayer must establish that deductions claimed under sec_162 and sec_212 are ordinary and necessary expenses and the taxpayer must maintain records to substantiate the deductions claimed sec_6001 43_tc_824 sec_1_6001-1 e income_tax regs on schedule c of their federal_income_tax return petitioners reported the following gross_income and expenses income expenses advertising car and truck depreciation other interest office supplies travel meals and entertainment other total loss dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure with respect to certain business_expenses subject_to sec_274 more stringent substantiation requirements apply than with respect to other ordinary and necessary expenses sec_274 disallows deductions for traveling expenses gifts and meals and entertainment as well as expenses related to listed_property unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place of the travel or entertainment or the date and description of the gift the business_purpose of the expense and the business relationship to the taxpayer of the persons entertained or receiving the gift the substantiation requirements of sec_274 are designed to encourage taxpayers to maintain records and documentary_evidence to substantiate each element of the expense sought to be deducted sec_1_274-5t temporary income_tax regs fed reg date the term listed_property is defined in sec_280f and includes any passenger_vehicle any other_property used as a means of transportation and computers sec_280f ii iv under sec_274 substantiation by means of adequate_records requires a taxpayer to maintain a diary a log or a similar record and documentary_evidence that in combination are sufficient to establish each element of each expenditure or use sec_1_274-5t temporary income_tax regs fed reg date to be adequate a record must generally be written and each element of an expenditure or use that must be substantiated should be recorded at or near the time of that expenditure or use sec_1_274-5t temporary income_tax regs fed reg date the primary evidence that petitioners paid_or_incurred the expenses related to their real_estate activity consists of petitioner’s testimony and spreadsheets that she compiled for each of the categories of expenses in addition to petitioner’s testimony petitioners provided a host of credit card statements to purportedly substantiate the claimed expenses notations were made beside some of the charges and petitioners in preparation for trial categorized some of the expenses on spreadsheets attached to the credit card statements in particular the court considers the expenses claimed by petitioners as follows advertising expenses with respect to the advertising expenses of dollar_figure petitioners’ spreadsheet reflects payments of cash in march june july and september of for advertisements in russian papers directed to real_estate investors aside from the spreadsheet no evidence such as copies of the advertisements was offered to support the claimed deduction for advertising petitioners’ evidence does not satisfy the court that those expenses were incurred accordingly the court sustains respondent’s determination disallowing the claimed advertising expenses car and truck expenses petitioners claimed car and truck expenses of dollar_figure to substantiate these expenses petitioners provided a spreadsheet detailing the date location and amount of each expense along with a very brief description of the nature of the expense for almost every car and truck expense that petitioners claimed to have paid in cash they did not provide receipts or any type of documentary_evidence to support the payment with regard to the other claimed car and truck expenses petitioners provided a small number of receipts most of the documentation to support these expenses consisted of monthly credit card statements or annual gas card statements petitioners presented no records to substantiate that the car and truck expenses claimed on their schedule c for were related to the real_estate activity or were other than personal expenses although statements from chevron and shell reflected the total_amounts charged on credit cards during there is no documentation or other evidence to show that the charges were for ordinary and necessary expenses related to the claimed business rather than for personal_use similarly other receipts and monthly credit card statements show that money was paid to union and geary automotive service however petitioners likewise failed to establish that these were ordinary and necessary expenses of the real_estate activity for these reasons respondent’s determination disallowing petitioners’ schedule c car and truck expenses is sustained 7the claimed expenses for which no receipts were provided include those for gasoline repairs and licenses depreciation petitioners claimed an dollar_figure depreciation and sec_179 expense deduction pursuant to sec_167 a depreciation deduction is generally allowed for the exhaustion wear_and_tear of property used in a trade_or_business or held_for_the_production_of_income the purpose of the deduction for depreciation is to allow the taxpayer to recover over the useful_life of the property its cost or other basis 274_us_295 petitioners claimed a depreciation deduction on their schedule c for a vehicle placed_in_service in as well as a computer purchased during that year other than petitioner’s uncorroborated self-serving testimony which we do not find probative petitioners offered nothing to substantiate that the vehicle and the computer were not used primarily for personal purposes accordingly on account of the lack of substantiation that those items of property were used in the real_estate activity or otherwise held_for_the_production_of_income respondent is sustained in disallowing the depreciation deduction of dollar_figure other interest petitioners claimed a deduction of dollar_figure for other interest which related to interest on their credit cards petitioners offered into evidence statements of their chevron and visa credit cards on their chevron credit card petitioners incurred monthly finance_charges every month during the five visa credit card statements show along with interest and finance_charges transactions at kinko’s safeway whole foods market and bally total fitness among other places indicating that the interest related substantially to credit card charges for personal purposes sec_262 expressly disallows deductions for personal living or family_expenses petitioners failed to substantiate that any interest_expense associated with the credit card charges was other than a nondeductible personal_expense no portion of the interest was shown to be related to the real_estate activity the claimed interest therefore is not allowed as a deduction office expenses petitioners offered monthly credit card statements and copies of two checks to substantiate the dollar_figure for office expenses absent further corroborating evidence to support these expenses and their relationship to the real_estate activity the court sustains respondent’s disallowance of these expenses 8the dollar_figure also included what appear to be utility expenses attributed to two vendors or service providers listed as pg e and water regardless of their classification petitioners did not establish that those expenses were related to the real_estate activity or were other than personal petitioners also claimed as office expenses cellular phone charges to t-mobile cellular phones are classified as listed_property under sec_280f and petitioners offered no continued supplies petitioners claimed a dollar_figure deduction for supplies to substantiate this item petitioners submitted two visa credit card statements the statements indicate petitioners made purchases at aaron brothers office max and the container store in may and november of the spreadsheets petitioner prepared indicate that these expenses were incurred for frames notebooks pens and items the relationship of these expenses to petitioner’s real_estate activity was not established petitioners also claim that they paid cash for some supplies but they did not present any receipts or canceled checks to support these expenses on the basis of the submitted visa credit card statements it is clear that petitioners made purchases at stores that sell office supplies there is no evidence however other than petitioner’s self-serving testimony which we do not find probative that these expenses were related to or incurred in connection with petitioner’s real_estate activity without further substantiating evidence the court sustains respondent’s determination disallowing such expenses continued evidence to satisfy the heightened substantiation requirements associated with listed_property travel petitioners contend that the dollar_figure claimed for traveling expenses was for trips to hawaii korea china las vegas and chicago for the purpose of locating potential real_estate investment opportunities for petitioner’s clients with the exception of expenses for airfare to hawaii and chicago a rental car in hawaii lodging in hawaii and las vegas and a few incidental traveling expenses petitioners contend that they paid the traveling expenses in cash in support of these expenses petitioners offered airline receipts a few credit card statements and two taxi cab receipts although sec_162 expressly permits a deduction for traveling expenses away from home in the pursuit of a trade_or_business sec_274 imposes strict substantiation requirements for deductions related to traveling expenses a deduction for traveling expenses demands pursuant to sec_274 that the taxpayer substantiate by adequate_records or by sufficient evidence the amount of the expense the time and place of the travel and the business_purpose of the expense on the record the court holds that petitioners’ limited receipts and lack of evidence to corroborate their own statements fail to satisfy the strict substantiation requirements of sec_274 see sec_274 sec_1_274-5t temporary income_tax regs fed reg date despite petitioner’s insistence that all of the traveling expenses were exclusively for a business_purpose the strict substantiation requirements of sec_274 cannot be ignored in addition petitioner admitted at trial that her two minor children accompanied her on a claimed business trip to hawaii sec_274 provides that in general no deduction is permitted for any traveling expenses paid for dependents accompanying a taxpayer on business travel accordingly respondent’s determination disallowing the claimed deduction for traveling expenses is sustained meals and entertainment petitioners claimed a schedule c deduction of dollar_figure for meals and entertainment the spreadsheet petitioners provided for these expenses listed the dates and locations of the meals along with the clients’ names and a very brief description of each client ie prospective investor or investment opportunity to support the amounts on the spreadsheet petitioners included a number of monthly credit card statements and a few receipts as for many of their other claimed schedule c expenses no receipts or other documentary_evidence was provided for those expenses paid in cash pursuant to sec_274 a taxpayer with respect to meals and entertainment must substantiate the amount time 9petitioners claimed meal expenses totaled dollar_figure which they reduced by percent as required by sec_274 place and business_purpose of the expenditure and must provide adequate_records or sufficient evidence to corroborate the claimed expense sec_274 sec_1_274-5t temporary income_tax regs supra in order to meet the adequate_records requirement a taxpayer must maintain an account book diary statement of expenses or similar record and documentary_evidence such as receipts paid bills or similar evidence which when combined establish each element of the expense that sec_274 requires to be established sec_1_274-5t temporary income_tax regs supra petitioners’ credit card statements and the spreadsheet that was created after the year at issue do not meet the adequate_records requirement for meals and entertainment_expenses of sec_274 and the regulations because they fail to sufficiently corroborate petitioners’ own statements id since petitioners did not provide the required substantiation for these expenses they are not entitled to the deduction for meals and entertainment_expenses other expenses petitioners claimed a deduction of dollar_figure for other expenses including books postage printing internet access at kinko’s and other items aside from monthly credit card statements and nonitemized credit card receipts petitioners offered no documentary_evidence to support the claimed expenses additionally petitioners did not establish that these expenses were those of petitioner’s real_estate activity for these reasons respondent is sustained in disallowing the claimed deduction for other expenses sec_6651 addition_to_tax respondent determined that petitioners were liable for an addition_to_tax under sec_6651 under sec_7491 the commissioner has the burden of production in any court_proceeding with respect to the liability of any individual for a penalty or addition_to_tax 116_tc_438 in order to meet this burden of production the commissioner must come forth with sufficient evidence indicating that it is appropriate to impose as in this case an addition_to_tax for failure_to_file a timely return id pincite once the commissioner has met this burden the taxpayer must come forward with evidence sufficient to persuade the court that the commissioner’s determination is incorrect id pincite sec_6651 imposes an addition_to_tax for failure_to_file a federal_income_tax return by its due_date determined with regard to any extension of time for filing previously granted the addition equal sec_5 percent for each month that the return is late not to exceed percent sec_6651 an addition_to_tax under sec_6651 is imposed for failure_to_file a return on time unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect sec_6651 469_us_241 reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence 979_f2d_1511 11th cir willful neglect is defined as a conscious intentional failure or reckless indifference united_states v boyle supra pincite petitioners concede that although they were given an extension of time to file their return until date the return was not filed until date since the return for the year at issue was filed late the only issue that remains is whether the late filing is excused by reasonable_cause sec_6651 united_states v boyle supra pincite petitioners’ explanation for failure_to_file their return timely was that their return preparer filed a form_2688 to request additional time to file their return respondent has no record that such a request was made additionally petitioners contend that respondent’s appeals_office conceded the sec_6651 addition_to_tax in support of this argument petitioners point to the certificate of assessments payments and other specified matters which was offered into evidence by respondent and shows that for the year at issue respondent abated the addition_to_tax on date respondent denies making such a concession and insists that imposition of the addition_to_tax for failure_to_file a timely return is appropriate sec_6213 prohibits assessment of a deficiency during the period within which a taxpayer may petition this court for a review of that deficiency additionally once a petition has been filed with this court for review of a deficiency assessment of that deficiency is prohibited until this court’s decision has become final id a review of the record suggests that respondent abated the sec_6651 addition_to_tax because assessment was premature and in violation of the strictures of sec_6213 not because the appeals_office conceded the addition_to_tax petitioners explained that they requested an additional extension of time to file because they had not yet compiled the information necessary to accurately file their return for the year at issue the unavailability of records does not however establish reasonable_cause for failure_to_file a return timely see 56_tc_1324 affd without published opinion 496_f2d_876 5th cir see also ruddel v commissioner tcmemo_1996_125 moreover petitioners failed to establish what records were unavailable and the record does not indicate that they attempted to obtain the information necessary to prepare their return from other sources see 92_tc_899 sec_6651 addition_to_tax upheld where taxpayers failed to show what records were needed or what actions they took to obtain such records to support the claim that their return preparer requested an additional extension of time to file their return petitioners offered an unsigned copy of a form_2688 and contend that this is similar to what was submitted notwithstanding their attempt to shift responsibility for their late filing to their return preparer such reliance on one’s accountant or return preparer does not constitute reasonable_cause for a late filing under sec_6651 united_states v boyle supra pincite see also ruddel v commissioner supra on this record the court holds that petitioners are liable for the sec_6651 addition_to_tax the court has considered all other arguments advanced by the parties and to the extent those arguments have not been specifically addressed the court concludes they are without merit decision will be entered under rule
